Citation Nr: 0603158	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  04-36 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Service connection for a psychiatric disability. 


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to September 
1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied service connection for a 
mental condition. 


FINDINGS OF FACT

1.  All of the requisite notices and assistance have been 
provided, and all of the evidence necessary for an 
adjudication of the veteran's claim has been obtained.

2.  The veteran's current psychotic disorder was manifested 
many years after  service and has not been shown to be 
related to the veteran's active service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated 
during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant' s behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in August 2003, 
January 2004, and March 2004; a rating decision in February 
2004; and a statement of the case in September 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The veteran identified 
three medical facilities where he received treatment for his 
condition.  VA contacted the providers and obtained records 
from one facility.  The remaining two facilities acknowledged 
that the veteran was a patient but could not provide records 
for the specified dates.  The RO notified the veteran and he 
has not referred to any additional, unobtained, relevant 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).  For the showing of chronic disease 
in service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2005).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).
 
In order to establish service connection for a claimed 
disorder, there must be  
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records do not show any 
complaints of or treatment for a psychiatric disorder.  His 
separation from service was for marginal or non-productive 
performance. 

Nevertheless, the veteran states that he began feeling that 
he was developing a mental condition while on active duty 
caused by "rigorous training."  Neither the veteran's 
statement nor the record of service identified any specific 
physical injury or exceptionally harsh training condition.  
The record showed that he was discharged after 93 days for 
performance reasons.  The Board is not required to accept a 
veteran's uncorroborated account of his active service 
experiences.  See Wood v. Derwinski,  1 Vet. App. 190, 192 
(1991).  Simply, there is no indication of any psychiatric 
symptoms during service. 

Service connection may be rebuttably presumed for certain 
chronic diseases, including psychoses, which are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  The veteran reported 
seeking medical care from a mental health center immediately 
after discharge; however, he also reports that he was unable 
to obtain records of his treatment because records from that 
time are no longer on file.  Therefore, there is no medical 
evidence to corroborate that symptoms of the condition were 
manifested within a year after separation.

Service connection may also be granted for a disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  

The veteran reported being treated by several non-VA medical 
providers in 1999 and 2001.  Despite VA's efforts and 
notifications, those records could not be obtained.  Indeed, 
the veteran stated that some records have been destroyed.  
More significantly, the veteran has not suggested that any of 
the non-VA providers have ever related any current 
psychiatric condition to his active duty in 1979. 

The veteran also reported treatment from 1990 to 2002 at a 
mental health center.
The records show treatment over a one week period in July 
2002.  A psychologist diagnosed his condition as 
schizoaffective disorder, bipolar type, psychotic features.  
Although a treatment plan was established, there is no record 
of follow up treatment after July 2002.  The psychologist's 
analysis was detailed and discussed many causative factors, 
but none was related to military service.

In summary, there is no competent medical evidence to relate 
any current psychiatric disorder to the veteran's brief 
period of active duty. The veteran's own assertions that the 
rigors of basic training caused any current psychiatric 
disorder are not competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The weight of the credible evidence 
demonstrates that the veteran's post-service psychiatric 
disorder was manifested years after his active service, not 
within his active service or within one year after separation 
from service.  Since the preponderance of the evidence is 
against the veteran's claim, the "benefit-of-the-doubt" rule 
is not for application, and the claim must be denied.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).







ORDER

Service connection for a psychiatric disability is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


